NUMBER 13-16-00703-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

DIANE GLORIA SILVA,                                                         Appellant,

                                               v.

U. S. BANK NATIONAL
ASSOCIATION AS TRUSTEE FOR
CITIGROUP MORTGAGE LOAN
TRUST INC. 2016-NCI ASSET-BACKED
PASS THROUGH CERTIFICATE SERIES,                    Appellee.
____________________________________________________________

            On appeal from County Court at Law No. 5
                   of Hidalgo County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
            Before Justices Rodriguez, Longoria, and Hinojosa
                Memorandum Opinion by Justice Hinojosa

      The appellant's brief in the above cause was originally due on April 19, 2017. On

October 20, 2017, the Court granted appellant’s sixth request for an extension of time to
file the brief and ordered appellant to file the brief on or before November 13, 2017.

Appellant was advised that no further extensions would be granted.

       On November 14, 2017, appellant filed a motion for leave to file the brief and a

brief that was not in compliance with the Texas Rules of Appellate Procedure. The brief

failed generally to comply with the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 38.1. Appellant was instructed to file an amended brief.

       On December 4, 2017, the Court received an amended brief. The Clerk of the

Court notified appellant that the amended brief failed to comply with Rule 38.1 (b), (c),

(d), (g), (i), and (k) of the Texas Rules of Appellate Procedure. See generally TEX. R.

APP. P. 38.1. The brief does not contain a table of contents with references to the pages

of the brief as required by Rule 38.1(b); does not contain an index of authorities arranged

alphabetically and indicating the pages of the brief where the authorities are cited as

required by Rule 38.1(c); the statement of the case is not supported by record references

as required by Rule 38.1(d); the statement of facts is not supported by record references

as required by Rule 38.1(g); does not contain a clear and concise argument for the

contentions made, with appropriate citations to the authorities and to the record; and does

not contain an appendix as required by Rule 38.1(k).

       Appellant was directed to file an amended brief in compliance with the Texas Rules

of Appellate Procedure within ten days of the date of the letter, and notified that if the

Court received another brief that did not comply, the Court may strike the brief, prohibit

appellant from filing another, and proceed as if appellant had failed to file a brief, under




                                             2
which circumstances the Court may affirm the judgment or dismiss the appeal. See id.

38.9(a), 42.3(b),(c).

       Pro se litigants are held to the same standards as licensed attorneys, and they

must therefore comply with all applicable rules of procedure. Mansfield State Bank v.

Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978). If a party files a brief that does not comply

with the Texas Rules of Appellate Procedure, and that party files an amended brief that

likewise does not comply with the rules, “the court may strike the brief, prohibit the party

from filing another, and proceed as if the party had failed to file a brief.” TEX. R. APP. P.

38.9(a). Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an appellant has

failed to file a brief, the appellate court may dismiss the appeal for want of prosecution.

       Accordingly, we strike appellant’s non-conforming brief and order the appeal

DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a), 38.9(a),

42.3(b)(c). Any pending motions are dismissed as moot.

                                                                LETICIA HINOJOSA
                                                                Justice

Delivered and filed the
18th day of January, 2018.




                                             3